Citation Nr: 0315922	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  97-18 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel




REMAND

The veteran had active military service from August 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision in which 
the RO denied SMC based on the need for regular aid and 
attendance or by reason of being housebound.  This case was 
previously before the Board in June 1999, when it was 
remanded for further development.

In various statements dated from August to October 2002, the 
veteran appeared to raise the issues of entitlement to 
service connection for a low back disability, a neck 
disability, a cardiovascular disability, memory loss, left 
ear hearing loss, headaches, dizziness, an autonomic nervous 
system disorder, loss of visual acuity, a gastrointestinal 
disability, a disability manifested by poor body temperature 
control, a sleep disorder, a dental disability, residuals of 
a stroke, diabetes, chronic obstructive pulmonary disease, 
chronic sinusitis, an enlarged prostate, a genitourinary 
disability, allergies, edematous attacks and spasms of the 
legs, duodenal ulcers, a lactose allergy, neuralgia in gums 
and teeth, and foot spasms, all as secondary to his already 
service-connected disabilities.  The veteran also appeared to 
raise the issue of reopening a previously denied claim of 
entitlement to service connection for residuals of a head 
injury.  Such questions have not yet been addressed by the RO 
and consequently should be.  This is required because the SMC 
claim may be affected by a finding that additional disability 
should be service connected.  

The veteran contends that he requires the assistance of 
another in order to function on a day-to-day basis.  Service 
connection is currently in effect for a schizophrenic 
reaction, evaluated as 100 percent disabling, and for 
residuals of a shell fragment wound of the right hip with a 
residual scar, rated as 20 percent disabling.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), held 
that 38 C.F.R. § 19.9(a)(2) (which authorized the Board to 
conduct its own evidentiary development) was invalid because, 
in conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  DAV does not prohibit the Board from 
developing evidence, provided that the Board does not 
adjudicate the claim based on any new evidence it obtains 
unless the claimant waives initial consideration of such 
evidence by first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  See VAOPGCPREC 1-2003 (May 21, 2003).  

In the instant case, additional development is needed and the 
veteran has not waived his right to have additional evidence 
considered by the Board that was not initially considered by 
the RO.  In addition, as will be discussed below, further 
notification in accordance with 38 U.S.C.A. § 5103 (West 
2002) is required.  Thus, the Board will remand this case to 
the RO.  

The regulations provide that, where a veteran is in need of 
regular aid and attendance as a result of a service-connected 
disability or disabilities, compensation will be pain in 
accordance with 38 U.S.C.A. § 1114(l) (West 2002).  The 
veteran will be found to be in need of regular aid and 
attendance if he is helpless or is so nearly helpless as to 
require the regular aid and attendance of another person.  
38 C.F.R. § 3.350(b)(3) (2002).  The provisions of 38 C.F.R. 
§ 3.352 (a) identify the following factors to be considered 
in determining the need for regular aid and attendance:  
whether the veteran is able to dress or undress himself; to 
keep himself ordinarily clean; whether he requires frequent 
adjustment of any special prosthetic or orthopedic 
appliances; inability to feed himself; inability to attend to 
the wants of nature; or incapacity that requires assistance 
on a regular basis to protect the claimant from hazards or 
dangers incident to his daily environment.  An individual who 
is bedridden meets the criteria for aid and attendance.  The 
regulation provides that being "bedridden" means that the 
condition, through its essential character, actually requires 
that the veteran remain in bed.  Determinations that the 
veteran is so helpless as to be in need of regular aid and 
attendance will not be based solely upon an opinion that the 
veteran's condition is such as would require him to be in 
bed; they must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352 (a) (2002).

In the veteran's case, review of the claims folder reveals 
that the veteran was examined for purposes of determining the 
need for regular aid and attendance in October 1995 and March 
1996.  These examinations, however, focused in large part on 
disabilities other than service-connected ones, such as the 
veteran's lumbosacral spine.  Consequently, the veteran's 
claim was remanded by the Board in June 1999 for further 
development.  Pursuant to the Board's June 1999 remand, the 
veteran was afforded an aid and attendance examination in 
September 2002.  The Board notes that the September 2002 
examiner found that the veteran did not meet the requirements 
for aid and attendance, nor did his service-connected 
disabilities confine him to his home.  However, the examiner 
appeared to stress that the veteran's situation was very 
precarious, and that the veteran may become housebound and 
require regular aid and attendance at some point in the 
future.  In this regard, the Board notes that in a January 
2003 statement, the veteran reported that his son had 
recently died and that the veteran's ability to care for 
himself had deteriorated.  Although the veteran reported at 
the September 2002 VA examination that he had received some 
assistance from a female friend in addition to the assistance 
provided by his son, in a May 2003 statement, the veteran 
reported that his son's death had left him with "no 
assistance at all in vitally needed help areas."  Therefore, 
because it appears that the veteran's son was one of his 
primary caretakers and that his death may have had a negative 
impact on the veteran's ability to care for himself, and 
because of the allegation of a worsening disability, the 
Board finds that the a new aid and attendance examination is 
necessary to determine whether the veteran's circumstances 
have changed such that regular aid and attendance is now 
needed on account of service-connected disability.  

Furthermore, the Board notes that there are incongruities of 
record which should be addressed by a VA examiner in a new 
aid and attendance examination.  In this regard, the Board 
notes that a February 2000 VA joints examiner found that the 
veteran's service-connected buttock injury rendered him 
confined to the house and was such that he required regular 
aid and attendance.  However, the September 2002 VA examiner 
found that the veteran did not meet the criteria for aid and 
attendance, and that the veteran was not confined to the 
house.  Therefore, a new aid and attendance examination is 
necessary to reconcile these incongruities, as well as to 
determine whether the criteria are met in light of the recent 
allegations of increased difficulties.  

The Board notes that the veteran's claim also requires 
consideration by the Board as to whether the veteran's 
service-connected disabilities render him housebound.  If a 
veteran has a service-connected disability rated as total and 
has additional service-connected disability or disabilities 
independently ratable at 60 percent or more, or is 
permanently housebound by reason of service-connected 
disability or disabilities, compensation will be paid in 
accordance with 38 U.S.C.A. § 1114(s) (2002).  In the 
veteran's case, the Board notes that the veteran's service-
connected psychiatric disability is rated as 100 percent 
disabling.  Therefore, the Board must consider whether the 
veteran's other service-connected disability, residuals of a 
shell fragment wound of the right hip with a residual scar, 
warrants a rating of 60 percent or more.  

The Board notes that the veteran's service-connected 
residuals of a shell fragment wound of the right hip with a 
residual scar are rated as 20 percent disabling under 
38 C.F.R. § 4.73, Diagnostic Code 5317 (2002).  In this 
regard, the Board notes that the maximum rating allowable 
under 38 C.F.R. § 4.73, Diagnostic Code 5317 (2002) is a 50 
percent disability rating for a severe muscle injury.  
However, the veteran's service-connected residuals of a shell 
fragment wound of the right hip also appears to include a 
residual scar.  See February 2000 VA joints, muscles, and 
skin examinations.  The Board notes that the United States 
Court of Appeals for Veterans Claims (Court) has held, in 
cases where the record reflects that the veteran has multiple 
problems due to service-connected disability, it is possible 
to have "separate and distinct manifestations" from the same 
injury, permitting separate disability ratings.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  The critical element is 
that none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Esteban, supra.  Therefore, on remand, 
when considering whether the veteran has additional service-
connected disability or disabilities independently ratable at 
60 percent or more, the RO's actions should also include 
consideration of whether the veteran is entitled to a rating 
for scarring of the right hip separate from the rating 
assigned for a muscle disability of the right hip under 
38 C.F.R. § 4.73, Diagnostic Code 5317.  See Esteban, supra.  

Further development is required on the issue of housebound 
benefits because the regulations used to evaluate both muscle 
injuries and skin disabilities have changed since the 
veteran's claim was filed in March 1996.  38 C.F.R. §§ 4.56, 
4.73 (1996); 38 C.F.R. §§ 4.56, 4.73, 4.118 (2002); 67 Fed. 
Reg. 49596-99 (July 31, 2002) (to be codified at 38 C.F.R. 
§ 4.118).  Where the regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent expressed intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Therefore, in 
the Board's opinion, the veteran could be prejudiced as a 
result of the Board addressing these matters in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Although the Board notified the veteran in May 2003 of the 
changes in the rating criteria for rating muscle and skin 
disabilities, because additional development is necessary in 
the veteran's case, time will be saved if any additional 
notice required as a result in the change in rating criteria 
is conducted while the file is at the RO.  Although the 
veteran requested an extension of time in May 2003 to respond 
to this notice, the Board points out that on remand, the 
veteran will be given ample opportunity to submit evidence 
relative to the changed criteria and have the RO consider the 
evidence before returning the case to the Board.  As such, 
the veteran should be specifically advised by the RO of the 
new and the old rating criteria for muscle and skin 
disabilities, and when considering whether housebound 
benefits are appropriate, the RO should specifically evaluate 
his claim under 38 C.F.R. §§ 4.56, 4.73, and 4.118 as these 
provisions existed at the time he filed his claim, and as 
amended during the pendency of his appeal.  See Karnas, 
supra.  

Moreover, additional development of the medical evidence is 
required as a result of the changes in the rating criteria.  
The Board finds that giving the veteran another opportunity 
to appear for VA orthopedic and skin examinations would be 
appropriate because, although the veteran was afforded VA 
orthopedic and skin examinations in February 2000, the record 
does not contain a current examination that takes into 
account both the old and the new criteria established to rate 
muscle and skin disabilities.  As the current evidence of 
record is insufficient to rate the veteran's residuals of a 
shell fragment wound of the right hip with a residual scar, 
the veteran should be afforded new VA examinations that 
evaluate the veteran's symptomatology in terms pertinent to 
the rating criteria that were in effect when the veteran 
filed his claim, as well as the rating criteria as amended 
during the pendency of his appeal.  See 38 C.F.R. §§ 4.56, 
4.73 (1996); 38 C.F.R. §§ 4.56, 4.73 (2002); 67 Fed. Reg. 
49596-99 (July 31, 2002) (to be codified at 38 C.F.R. 
§ 4.118).

In addition, it appears that there are certain outstanding VA 
treatment records which should be associated with the claims 
file.  In this regard, the Board notes that the veteran 
reported in May 2003 that he was receiving treatment for his 
service-connected disabilities from the VA Medical Center 
(VAMC) in Brooklyn, New York.  However, review of the claims 
file reveals that the most recent VA treatment records 
available from the Brooklyn VAMC are dated in 1999.  
Therefore, an attempt should be made to associate the 
veteran's current treatment records from the Brooklyn VAMC 
with the claims file.  As for VA's obligation to secure the 
aforementioned records, it should be pointed out that VA 
adjudicators are charged with constructive notice of 
documents generated by VA whether in the claims file or not.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Furthermore, it appears that there may be private medical 
records which should also be associated with the claims file.  
The Board notes that the veteran reported in VA treatment 
records dated in September 1997 and at the February 2000 VA 
examination that he had received treatment for a psychiatric 
disability from the Ryerson Street Clinic for many years.  It 
is unclear from a review of the file whether an attempt has 
been made to associate these records with the claims file.  
Therefore, the RO should attempt to associate all pertinent 
treatment records from the Ryerson Street Clinic with the 
claims file. 

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) (VCAA), was enacted on November 9, 
2000.  Among other things, this law eliminated the concept of 
a well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superceded the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  

Certain notification requirements have been set out by the 
new law.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(the amended "duty to notify" requires VA to notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA on behalf of the claimant.)  The 
Board notes that the Federal Circuit in DAV, supra, also held 
that 38 C.F.R. § 19.9(a)(2)(ii) (permitting the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
providing for "not less than 30 days to respond to the 
notice") was invalid because it was contrary to 38 U.S.C. 
§ 5103(b), which allows a claimant one year to submit 
evidence.  

Although the Board sent a VCAA notice letter to the veteran 
in May 2003, it is unclear whether the RO has provided the 
veteran with the specific notice to which he is entitled 
under 38 U.S.C.A. § 5103(a).  Therefore, upon remand, the 
Board finds that the RO should make clear notification under 
38 U.S.C.A. § 5103(a) as to the remanded issues.  In re-
adjudicating this case, the RO should ensure that all 
notification and development actions required by the VCAA are 
met.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  See 
Quartuccio, supra.  The veteran should 
also be specifically told of the 
information or evidence he must submit, 
if any, and he should be advised of the 
one-year period for response set forth 
in 38 U.S.C.A. § 5103(b) (West 2002).  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for his claimed disabilities.  The RO 
should ensure that all pertinent records 
of private or VA treatment are procured 
for review, including treatment records 
from the VA Medical Center in Brooklyn, 
New York dated from 1999 to the present, 
as well as all pertinent treatment 
records from the Ryerson Street Clinic.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2002).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  The RO should adjudicate the 
veteran's claims of service connection as 
noted above.  Any development required to 
do so should be accomplished.

4.  After completing the development 
sought above, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination to 
determine the severity residuals of a 
shell fragment wound of the right hip.  
All indicated tests and studies, to 
include x-rays and other diagnostic 
procedures deemed necessary, should be 
conducted.  The claims folder, a copy of 
this remand, all pertinent rating 
criteria, including the former and 
revised rating criteria for rating muscle 
disabilities, along with any additional 
evidence obtained pursuant to the 
requests above, should be made available 
to the examiner(s) for review.  Clinical 
findings should be elicited so that both 
the old and new rating criteria may be 
applied.  See 38 C.F.R. § 4.56, 4.73 
(1996); 38 C.F.R. § 4.56, 4.73 (2002).  
In addition, after reviewing the 
veteran's complaints and medical history, 
the orthopedic examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the veteran experiences functional 
impairments, such as weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, etc., and 
should equate such problems to the rating 
criteria.  (In other words, functional 
losses due to pain, etc. may result in 
disability tantamount to that 
contemplated by the criteria for a higher 
rating.  If so, the orthopedic examiner 
should so state.)  See DeLuca v. West, 8 
Vet. App. 202 (1995).  The examiner 
should also provide an opinion as to 
whether any muscle injury results in 
"slight," "moderate," "moderately 
severe," or "severe" disability as these 
terms are defined under both old and new 
rating criteria.  The examiner should 
specify, if possible, which of the 
veteran's symptoms are due to his 
service-connected residuals of shell 
fragment wound of the right hip, and 
which are due to non-service-connected 
disabilities.  The rationale for all 
opinions should be explained in detail.  
If the examiner(s) provides an opinion 
that is contrary to one already of 
record, the examiner(s) should point to 
specific findings and/or medical 
authority to explain why his or her 
opinion differs from the opinion(s) 
already of record.  In this regard, the 
examiner(s) should specifically address 
the findings made in the February 2000 
orthopedic examinations.  

5.  The veteran should also be scheduled 
for a VA skin examination to determine 
the extent that his residuals of a shell 
fragment wound of the right hip include 
scarring.  All indicated tests and 
studies should be conducted.  The claims 
folder, a copy of this remand, the 
former and revised rating criteria for 
38 C.F.R. § 4.118, along with any 
additional evidence obtained pursuant to 
the requests above, should be made 
available to the examiner for review.  
Clinical findings should be elicited so 
that both the old and new rating 
criteria may be applied.  See 38 C.F.R. 
§ 4.118 (2002); 67 Fed. Reg. 49596-99 
(July 31, 2002) (to be codified at 
38 C.F.R. § 4.118).  The rationale for 
all opinions should be explained in 
detail.  If the examiner provides an 
opinion that is contrary to one already 
of record, the examiner should point to 
specific findings and/or medical 
authority to explain why his or her 
opinion differs from the opinion(s) 
already of record.  In this regard, the 
examiner should comment on the findings 
made in the February 2000 VA skin 
examination.

6.  Following above-requested actions, 
the veteran should be afforded a VA 
examination to determine housebound 
status or the need for regular aid and 
attendance.  The claims folder and a 
copy of this remand, along with any 
additional evidence obtained pursuant to 
the requests above, should be made 
available to the examiner for review.  
The VA physician should provide an 
opinion as to whether the veteran's 
service-connected disabilities, as 
adjudicated by the RO, and without 
consideration of non-service-connected 
disorders, result in the veteran being 
confined to his house or the immediate 
premises. The VA examiner should also 
express a medical opinion as to whether 
the veteran's service-connected 
disabilities, without consideration of 
non-service-connected disorders, results 
in the need for regular aid and 
attendance of another person. § 3.352.  
The examiner should specifically 
indicate if the veteran's service-
connected disabilities affect whether 
the veteran can dress and undress 
himself; whether he is able to keep 
himself ordinarily clean and 
presentable; whether he is in frequent 
need of adjustment of any prosthetic or 
orthopedic appliances for which he needs 
assistance; whether he can feed himself; 
whether he can attend to the wants of 
nature; whether he is bedridden as 
defined by regulation; whether he is 
substantially confined to his dwelling 
or the immediate premises; whether he 
otherwise requires care or assistance on 
a regular basis to protect himself from 
the hazards or dangers incident to his 
daily environment; and whether he is 
substantially confined to his dwelling 
or immediate premises due to disability.  
In addition, the examiner should specify 
whether the veteran's service-connected 
psychiatric condition renders him unable 
to correctly administer his own 
medication(s).  The rationale for all 
opinions should be explained in detail.  
If the examiner provides an opinion that 
is contrary to one already of record, 
the examiner should point to specific 
findings and/or medical authority to 
explain why his or her opinion differs 
from the opinion(s) already of record.  
In this regard, the examiner should 
comment on the findings made in the 
October 1995, March 1996, and September 
2002 aid and attendance examinations, as 
well as those findings noted in the 
February 2000 VA joints examination 
report. 

7.  The RO should ensure that the 
examination reports comply with this 
remand, especially with respect to the 
instructions to provide specific findings 
relative to both old and new rating 
criteria.  If any report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.  

8.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the veteran's 
claim for SMC based on the need for 
regular aid and attendance or by reason 
of being housebound.  Consideration of 
whether the veteran is entitled to SMC by 
reason of being housebound should include 
evaluating his service-connected 
residuals of a shell fragment wound of 
the right hip with a residual scar under 
38 C.F.R. §§ 4.56 and 4.73 as it was at 
the time he filed his claim, and as 
amended during the pendency of his 
appeal.  See 38 C.F.R. § § 4.56, 4.73 
(1996); 38 C.F.R. §§ 4.56, 4.73 (2002).  
Such adjudication should include 
consideration of Esteban v. Brown, 6 Vet. 
App. 259 (1994) (separate ratings are 
assignable for separate and distinct 
manifestations), if appropriate.  If a 
separate rating is warranted for any 
right hip scarring, the RO should 
evaluate any scarring under 38 C.F.R. 
§ 4.118 at the time that the veteran 
filed his claim, and as amended during 
the pendency of his appeal.  See 
38 C.F.R. § 4.118 (2002); 67 Fed. Reg. 
49596-99 (July 31, 2002) (to be codified 
at 38 C.F.R. § 4.118)).  If any benefit 
sought remains denied, a SSOC should be 
issued.  The SSOC should include a 
complete recitation of both the old and 
the new rating criteria for rating muscle 
injuries under 38 C.F.R. §§ 4.56 and 
4.73, as well as the old and the new 
rating criteria for scarring under 
38 C.F.R. § 4.118, if appropriate.  If 
the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically recite the provisions of 38 
C.F.R. § 3.655 (2002) and explain the 
effect of this regulation on the 
veteran's claim.  The veteran and his 
representative should be afforded an 
opportunity to respond.  

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2002), if applicable, the case should 
be returned to the Board.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

